Citation Nr: 1757738	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  06-24 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to April 3, 2003, for the grant of a total
disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to April 3, 2003, for the establishment of
Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984 and from June 1985 to November 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2008, the Board denied entitlement to earlier effective dates for the awards of TDIU and DEA.  The Veteran subsequently appealed these determinations to the Court of Appeals for Veterans Claims (Court).  By a January 2010 Order, the Court granted a Joint Motion for Remand, vacated the September 2008 Board decision pertaining to these issues, and remanded the matter for readjudication of an earlier effective date.  The Board acknowledges that the previous Board decision indicated the issue as an effective date prior to June 25, 2003; however, a September 2008 Board decision, with a subsequent November 7, 2008, rating decision, ordered an effective date for TDIU as stated on the title page herein. 

In September 2010, the Board remanded the issues of increased ratings for bilateral knee disabilities and a right shoulder disability for the issuance of a statement of the case (SOC).  The RO promulgated a SOC on these issues in April 2014.  The Veteran and his representative were provided with a VA Form 9 in order to perfect the appeal of these issues; however it does not appear that the Veteran timely returned his VA Form 9.  Thus, the Board does not have jurisdiction over these issues. 

This case was remanded in September 2010 and December 2016 for development and is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.



REMAND

The Veteran's service-connected disabilities prior to April 3, 2003, included adjustment disorder with depressed mood associated with status post subluxation of the right shoulder, rated as 50 percent disabling as of April 23, 2001, and 70 percent disabling as of December 31, 2002; status post subluxation of the right shoulder, rated 20 percent disabling as of April 6, 1995; patellofemoral syndrome of the right knee, rated 10 percent disabling as of April 6, 1995; patellofemoral syndrome of the left knee, rated 10 percent disabling as of April 6, 1995; and neuropathy of the right hand, rated noncompensable as of April 23, 2001.  His combined evaluation for VA compensation purposes has been 40 percent since April 6, 1995; 70 percent since April 23, 2001; and 80 percent since December 31, 2002.  

This case was most recently remanded in December 2016 for development, including that the RO should contact the Veteran and request that he submit a completed VA-Form 21-8940 and then the RO should attempt to verify the employment information supplied by the Veteran.  Thereafter, the RO was to again refer the claim of entitlement to TDIU from November 1997 through April 2003, for extraschedular consideration.  

Although the action paragraph to the remand indicated that consideration should be given to referral, earlier language in the remand specifically noted that the claim "must be referred."  As the RO did not refer the claim for extraschedular consideration, the Board finds that remand is warranted for referral.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must refer to the Director of Compensation Service the issue of entitlement to TDIU for extraschedular consideration under 38 C.F.R. § 4.16(b) for the applicable period on appeal from November 21, 1997, to April 3, 2003.  

2.  The AOJ should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




